Citation Nr: 1515919	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  92-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by left-sided facial weakness.  

2.  Entitlement to an effective date earlier than February 23, 2012, for service connection for left ear hearing loss.  

3.  Entitlement to an effective date earlier than February 23, 2012, for service connection for tinnitus.  

4.  Entitlement to an effective date earlier than May 15, 2000, for service connection for allergic rhinitis (claimed as respiratory diseases, to include sinusitis, rhinitis, allergies, and respiratory infection).  

5.  Whether there was clear and unmistakable error (CUE) in March 1990, January 1996, and February 1999 rating decisions which denied service connection for respiratory disease characterized as sinusitis, rhinitis, allergies, respiratory infection, and allergic respiratory disease.  

6.  Whether a valid and timely Notice of Disagreement (NOD) was received in response to a January 31, 1996 VA rating decision, with a February 8, 1996 notification letter.   

7.  Whether a valid and timely NOD was received in response to a February 11, 1999 VA rating decision with a February 16, 1999 notification letter.  


REPRESENTATION

Appellant represented by:	Kenneth Dojaquez, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO), of the Department of Veterans Affairs (VA), which, in pertinent part, denied service connection for left-sided facial weakness.  Jurisdiction now lies in the Atlanta, Georgia, RO.  

In January 1997, the Board denied service connection for left ear hearing loss.  Subsequently , the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims.  A Joint Motion to vacate the Board's January 1997 Board decision, in order to grant the Veteran a Board hearing, was granted.  

The Board remanded the claim to schedule a Board hearing.  In April 1998, the Veteran reported for a Board hearing.  After consultation with her representative, she decided that she did not want to submit testimony in connection with the claim.  

In November 1998 the Board remanded the claim for a VA examination and further development.  

In October 2010, the Veteran testified at a Central Office (CO) hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and is associated with the Veteran's Veterans Benefits Management System file.  A Virtual VA eFolder is also associated with the Veteran's claims.

In June 2011, the Board remanded the left-sided facial weakness claim for further development.  

In a January 2012 rating decision, the RO found no CUE in VA rating decisions dated March 1990, January 1996, and February 1999 which denied service connection for respiratory disease characterized as sinusitis, rhinitis, allergies, respiratory infection, and allergic respiratory disease.  The RO also determined that a valid and timely NOD was not received in response to a January 31, 1996 VA rating decision, with a February 8, 1996 notification letter, nor in response to a February 11, 1999 VA rating decision, with a February 16, 1999 notification letter.  A NOD was filed to these denials in February 2012.  However, no statement of the case (SOC) regarding these matters has been furnished to the Veteran.  As such, these claims must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on the issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

By rating decision of March 2012, service connection was granted for allergic rhinitis (claimed as respiratory diseases, to include sinusitis, rhinitis, allergies, and respiratory infection), evaluated as 10 percent disabling effective May 2000; tinnitus, evaluated as 10 percent disabling effective February 2012; and left ear hearing loss, evaluated as zero percent disabling effective February 2012.  In September 2012, the Veteran disagreed with the effective dates of these claims and the current appeal ensued.  

In February 2013, a new attorney was appointed as the Veteran's power of attorney.  

In September 2013, the Board remanded the claim for service connection for a disorder manifested by left-sided facial weakness for further development.  

The issues of entitlement to service connection for a disability manifested by left-sided facial weakness; CUE in VA rating decisions dated in March 1990, January 1996, and February 1999 rating decisions which denied service connection for respiratory disease; whether a valid and timely NOD was received in response to a January 31, 1996 rating decision and a February 1999 rating decision; and an effective date earlier than May 2000 for the grant of service connection for allergic rhinitis (claimed as respiratory diseases, to include sinusitis, rhinitis, allergies, and respiratory infection) being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  The Veteran filed a claim for left ear hearing loss on November 7, 1994.  

2.  By rating decision of March 1995, service connection was denied for left ear hearing loss on the basis that the claim was not well grounded.  

3. A timely substantive appeal (VA-9) was filed in April 1996 to the March 1996 SSOC.  

4.  Left ear hearing loss based on an inservice etiology was shown by VA examination of February 23, 2012.  

5.  Service connection for tinnitus was granted in connection with the grant of service connection for left ear hearing loss.  


CONCLUSIONS OF LAW

1. The criteria for an effective date of November 7, 1994 for the grant of service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014). 

2. The criteria for an effective date of November 7, 1994 for the grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

 Before addressing the merits of the earlier effective date claims, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's earlier effective date claims arise from her disagreement with the initial effective date assigned following a grant of service connection.  Courts have held that once a claim for benefits is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice was required under the VCAA.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseski v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of her earlier effective date claims that has not been obtained.  As such, the Board determines that it may proceed with the evidence already associated with the claims file and a remand to obtain any additional records, with respect to these particular claims, is not required.  

The Board notes that the Veteran's service treatment records are associated with the claims folder.  However, in this case, they are not pertinent to her earlier effective date claims.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Effective Dates for the Grants of Service Connection 

The Veteran seeks effective dates prior to February 23, 2012, for the grants of service connection for left ear hearing loss and tinnitus.  The Veteran contends that the effective date for service connection for left ear hearing loss and tinnitus should be prior to February 2012, and should be when she first filed a claim for service connection for left ear hearing loss.  

By way of history, the Veteran filed a claim for service connection for left ear hearing loss in November 1994.  Prior to her claim, she had VA audiology examinations in April 1989 and May 1991.  The April 1989 examination disclosed normal hearing for VA purposes.  The May 1991 examination revealed a 45 decibel loss at 4000 Hz on the left; otherwise left ear hearing was normal.  See 38 C.F.R. § 3.385.  By rating decision of March 1995, service connection for left ear hearing loss was denied as not well grounded.  A notification letter explaining the Veteran's appellate rights was sent that same month.  She testified at a RO hearing in October 1995.  A SSOC was issued in March 1996 and a VA Form 9 was filed by the Veteran in April 1996.  In January 1997, the Board denied service connection for left ear hearing loss as not well grounded.  

Subsequently , the Veteran appealed the issue to the United States Court of Appeals for Veterans Claims.  A Joint Motion to vacate the Board's January 1997 Board decision, in order to grant the Veteran a Board hearing, was granted.  

The Board remanded the claim to schedule a Board hearing.  In April 1998, the Veteran reported for a Board hearing.  After consultation with her representative, she decided that she did not want to submit testimony in connection with the claim.  

Thereafter, the Veteran underwent several VA audiology examinations.  In July 1999, a VA audiology examination met the criteria for hearing loss for VA purposes; however, the examiner indicated that he could not establish an etiology without resorting to speculation.  

In a December 1999 VA audiology examination, intermittent tinnitus was diagnosed by patient's history.  The criteria for hearing loss of the left ear were met, but the examination did not address the etiology of the left ear hearing loss other than that it was not secondary to a cardiology disability.  

In March 2008, the Veteran underwent another VA audiology examination.  The audiologist indicated that the findings did not meet the criteria for hearing loss for VA purposes.  He stated that the etiology of the Veteran's mild sensorineural hearing loss could not be determined without resorting to speculation.  However, a review of the findings showed that left ear hearing loss did meet the VA criteria for hearing loss.  An addendum written later that month after a review of the service treatment records by the examiner showed a number of times in service the Veteran was treated for left ear difficulties and on occasion she had abnormal hearing test results.  However, her separation examination findings were normal.  The examiner opined that since the hearing test results were within normal limits, no hearing disease was shown by VA criteria.  

In October 2010, the Veteran testified at a Central Office Board hearing.  She testified that her left ear hearing problems began in service and continued to this date.  

In February 2012, the Veteran underwent another VA audiology examination.  During this examination, the examiner established the etiology of the Veteran's left ear hearing loss as related to organic hearing difficulties in service.  The examiner opined that the history of middle ear problems in service was consistent with the chronic middle ear problems and conductive hearing loss such as those the Veteran experiences in the left ear today.  The examiner also stated that the Veteran has tinnitus and that this condition is secondary to the Veteran's left ear hearing loss.  

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The date of the filing of a claim is controlling in effective-date determinations.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999).  The effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was ultimately awarded was filed with VA.  However, the mere presence of a disability does not establish intent on the part of a claimant to seek service connection for that disability.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  See also Brannon v. West, 12 Vet. App. 32, 135 (1998). 

The Court has held that under the circumstances of an original claim for service connection, the date that the veteran submitted the claim or the date the veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  In McGrath, the Board found the earliest date that a VA examiner had diagnosed posttraumatic stress disorder as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that in an original claim for benefits, the date the evidence is submitted or received is irrelevant when considering the effective date of an award, even (as was the case in McGrath) when it was submitted over twenty years after the time period in question. 

The Veteran had an intent to file a claim for service connection for left ear hearing loss in November 1994.  An informal claim, received by VA on November 7, 1994, indicated that the Veteran submitted evidence that she had a hearing loss in her left ear.  In a January 1995 rating decision deciding other issues, a note to the Veteran was written at the end of the rating decision, indicating, in pertinent part, that the RO was unclear as to whether the Veteran was claiming left ear hearing loss or whether she was presenting evidence to support a claim for possible nerve damage on the left.  The Veteran responded in a letter of the same month, stating that she wanted to set the record straight that she was claiming left ear hearing loss, which she believed was service connected.  She stated that her records show many ear infections while on active duty that she believes resulted in left ear hearing loss.  

The Veteran filed the claim in November 1994.  According to 38 C.F.R. § 20.200, an appeal consists of a timely filed NOD in writing and after a SOC has been furnished, a timely filed Substantive Appeal (VA-9).  In this case, after her claim for left ear hearing loss was denied as not well grounded in March 1995, the Veteran testified at a RO personal hearing in October 1995.  At that hearing, she testified about her disagreement (NOD) with the denial of the claim for left ear hearing loss.  She also testified about the onset of tinnitus.  Consequently, the Veteran's hearing testimony concerning this, once transcribed, was tantamount to a timely notice of disagreement (NOD) to the March 1995 RO decision finding left ear hearing loss as not well grounded.  See Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (indicating an NOD need not contain any magic words or phrases). See also Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (indicating that testimony offered at a hearing, once transcribed, can satisfy the requirement that a statement be "in writing").  In March 1996, a Supplemental Statement of the Case (SSOC) was issued as to the left ear hearing loss claim.  However, pursuant to 38 C.F.R. § 19.31, in no case should a SSOC be used to announce decisions by the RO on issues not previously addressed in a SOC, or to respond to a NOD or newly appealed issues that were not addressed in a SOC.  Although this was not appropriate, and the left ear hearing loss was addressed in a SSOC instead of a SOC, the Veteran filed a timely VA-9, and a timely appeal was initiated.  

The Veteran's record is replete with VA audiology examinations throughout the appeal.  Although there were examiners who indicated that the Veteran's left ear hearing loss did not meet the criteria for hearing loss for VA purposes (see 38 C.F.R. § 3.385), all VA audiology examinations since May 1991 met the criteria for VA purposes for left ear hearing loss.  Not until the February 2012 VA examination report was an opinion offered that provided an etiology for the Veteran's left ear hearing loss.  The examiner related her organic hearing difficulties in service as persistent chronic middle ear problems and conductive loss such as those she experiences today.  The examiner also opined that the Veteran has tinnitus which is secondary to her left ear hearing loss.  

The application upon which service connection was eventually awarded and filed with VA was the Veteran's November 7, 1994 informal claim.  The claim was verified by the Veteran in February 1995, and she proceeded to file a timely appeal to the denial of the claim.  Although in appellate status for many years, the claim was eventually granted, and granted based upon the application initially filed in November 1994.  Due to the February 2012 VA examiner's opinion linking the Veteran's left ear hearing loss and tinnitus to her inservice middle ear problems and the showing of a left ear hearing loss for VA purposes as early as May 1991, the Board finds that an effective date of November 7, 1994, the date of the original claim for service connection for left ear hearing loss, is warranted for the grant of service connection.  The evidence does not otherwise show that the Veteran filed a claim seeking service connection for a left ear hearing loss within one year after her separation from service in 1984, or at any time prior to November 7, 1994; therefore, an effective date of November 7, 1994, but no earlier, is warranted.  38 C.F.R. § 3.400(b)(2)(i).  

As for the claim for an effective date earlier than February 23, 2012, for the grant of service connection for tinnitus, although the Veteran did not file a specific claim for tinnitus at any time, the RO awarded the benefit sua sponte in conjunction with the award of service connection for left ear hearing loss.  Therefore, an effective date of November 7, 1994, but no earlier, is also warranted for the grant of service connection for tinnitus.  



ORDER

Entitlement an effective date of November 7, 1994 for the grant of service connection for left ear hearing loss is granted, subject to the laws and regulations governing monetary benefits.  

Entitlement an effective date of November 7, 1994 for the grant of service connection for tinnitus is granted, subject to the laws and regulations governing monetary benefits.  


REMAND

Further development is necessary in this case.  

As for the issue of service connection for a disability manifested by left-sided facial weakness, this issue was remanded for a VA specialist, as recommended.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991).  An ear, nose and throat (ENT) examination was warranted to determine the nature and etiology of the Veteran's left-sided facial weakness, which had been noted by other examiners, most recently by the VA audiologist in February 2012.  

The Veteran underwent a VA examination in June 2014.  Although the Veteran was noted by the examiner to be diagnosed with Bell's palsy and left ear conductive hearing loss, he only discussed Bell's palsy in his opinion.  He was asked to determine if it was at least as likely as not, that any left-side facial weakness was caused by or aggravated by her service-connected disabilities.  The examiner based his opinion on whether the Veteran's Bell's palsy was caused by a viral infection in service.  It is important to note that the medical request was to determine if left-sided facial weakness (by any name) was caused or aggravated by the aforementioned service-connected disabilities.  It did not have to occur in service only that it be as a result of or aggravated by, the already service-connected disabilities.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  This was not done. The questions asked on remand were not answered in the medical opinion.  Therefore, an opinion, answering the question of secondary service connection is a necessity in this regard.  

In a January 2012 rating decision, the RO found no CUE in VA rating decisions dated in March 1990, January 1996, and February 1999 rating decisions which denied service connection for respiratory disease characterized as sinusitis, rhinitis, allergies, respiratory infection, and allergic respiratory disease.  The RO also determined that a valid and timely NOD was not received in response to a January 31, 1996 VA rating decision, with a February 8, 1996 notification letter nor in response to a February 11, 1999 VA rating decision with a February 16, 1999 notification letter.  A NOD was filed in response to the January 2012 rating in February 2012.  However, no statement of the case (SOC) regarding these matters has been furnished to the Veteran.  As such, these claims must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on the issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  The issue of entitlement to an effective date earlier than May 15, 2000, for allergic rhinitis (claimed as respiratory diseases, to include sinusitis, rhinitis, allergies, and respiratory infection) is inextricably intertwined with the CUE issues and cannot be addressed until after the CUE issues are addressed.   See Harris v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The June 2014 VA ENT examination report should be returned to the examiner who performed that examination to provide another opinion on that examination.  The examiner should provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left-sided facial weakness is caused by or has been aggravated by her service- connected disabilities to include, allergic rhinitis (claimed as respiratory diseases, to include sinusitis, rhinitis, allergies, and respiratory infection) and left ear hearing loss (mixed hearing loss).  If it is determined that left-sided facial weakness is not caused by these aforementioned disabilities, but that aggravation beyond the natural progression of the left-sided facial weakness exists based on one or more of these disabilities, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the current level of severity of symptoms due to service- connected aggravation.  The examiner should address the statements made by prior medical examiners as to diagnoses and etiology of the left-sided facial weakness.  Specifically, if the Veteran's left-sided facial weakness is not the result of Bell's palsy, the examiner should indicate its cause, and whether one of the Veteran's service-connected disabilities is the cause of or aggravated the left-sided facial weakness.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If the June 2014 VA examiner is not available, the Veteran should be provided another VA examination and that examiner should answer the aforementioned questions with his or/her opinion and rationale.  

2.  In regard to the issues of whether there was clear and unmistakable error (CUE) in March 1990, January 1996, and February 1999 rating decisions which denied service connection for respiratory disease characterized as 

sinusitis, rhinitis, allergies, respiratory infection, and allergic respiratory disease,  whether a valid and timely NOD was received in response to a January 31, 1996 VA rating decision, with a February 8, 1996 notification letter or in response to a February 11, 1999 VA rating decision, with a February 16, 1999 notification letter, the Veteran and her attorney MUST be furnished a SOC that addresses all pertinent evidence, laws and regulations relevant to these claims in compliance with the holding in Manlincon v. West as discussed above, and in accordance with 38 C.F.R. § 19.29, unless the matters are resolved by granting the benefits sought, or the withdrawal of the Veteran's NOD.  If the Veteran perfects an appeal by timely submitting a substantive appeal (VA Form 9), the issue(s) should be returned to the Board for further appellate review.  

3.  Following completion of the above, the remaining claims which are already perfected on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and her attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. The claims should be returned to the Board as warranted.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


